Earl Warren: Mr. Fredrickson.
Floyd A. Fredrickson: Mr. Chief Justice, members of the Court. As we took the recess, we were getting into the discussion of the bailor-bailee common law which is primarily contained in the -- in the amicus brief filed by the Government in this case in the discussion of -- of -- of that case at -- and on the theory of the Government that our position is somewhat like bailor. Of course, we should keep in mind that in this instance, the maritime law that while these cases may have something to do by way of analogy, they're not controlling so far as the relationships between a stevedore and a shipowner are concerned. Now, in looking at the cases I believe that the fairest thing probably that my opponent could expect would -- would be that the Booth case would look at this cases and say that there is some law in the bailor-bailee field that makes the bailor subject to the same warranties that a manufacturer or seller has. Now, you read the Booth opinion and the Court in the Booth opinion says, I won't quote exactly, but the appellant, the shipowner in the Booth case has cited to us many cases in the bailor-bailee field. We've read them and we find that they all involve negligence. Negligence is always a factor in these cases. And the Booth -- the Court in the Booth case looks at the Mowbray case referred to by my opponent this morning, it's an Old English Queen's bench case. And in that case, a shipowner supplied through a stevedore a piece of gear which failed and a stevedore was subject to liability to one of the longshoremen. Then the question was whether the stevedore company could recover indemnity from a steamship company which had supplied this piece of gear. But the question that the Court faced in the Mowbray case was whether or not a stevedore which itself could have inspected it, this gear and seen the defect could recover from a supplier, the shipowner. In other words, the defect in that case was visible and could have been seen and the -- the Court in the Booth case frankly says that that's -- that's the way we read the Mowbray case. The Court in the Booth case also looks at this Hoisting Engine Company case, a case cited promptly by the Government and says that in that case also, the Court was very careful in saying that inspection by the supplier would've determined if there were a defect in this -- in the equipment supplied.
Byron R. White: (Inaudible)
Floyd A. Fredrickson: That's --
Byron R. White: (Inaudible)
Floyd A. Fredrickson: That's right. Other than -- if you get into the sales field I'm -- I'm admitting that -- that -- right, right, right.
Byron R. White: (Inaudible)
Floyd A. Fredrickson: That's -- that's the way I read them. I might say Mr. Justice White that they cite the Cavallo (ph) case very prominently, a case in which a New York roller skating rink supplied one of its patrons with some roller skates and she skated away sometime after she had got the skates, the wheel collapsed and she fell off and was hurt. And the New York Court does say as part of its opinion, that the rink owed her a warranty of the fitness of those skates but however, they also found negligence on the part of the New York skating rink on the basis of testimony that you could have seen that a locknut on the end of this skate was not holding it so that the -- the statement is -- is just to have a dicta. And I'm frank to admit Your Honor that so are the cases that I've cited for the other proposition that a bailor only has an obligation of reasonable inspection because I've cited to Your Honors some horse rental cases in which the Court also found negligence.
Byron R. White: The bailor (Inaudible)
Floyd A. Fredrickson: That's generally true, yes.
Byron R. White: (Inaudible)
Floyd A. Fredrickson: That -- that -- that is a distinction in the facts.
Byron R. White: (Inaudible)
Floyd A. Fredrickson: I -- I admit that's a distinction in the facts. The Court's haven't -- haven't placed it on that basis as in -- it isn't in the facts of the cases that the Government has cited nor in mine. I -- I think the point is that there just is no common law analogy that we can look to that has a determinative answer to -- to this case. Even the -- the -- the commentators that are referred to rather generously by the Government say that sadly enough we don't find the -- the authority that would hold as we think it should be. In other words that in -- in a non-sales case that a warranty of fitness will be implied. Now, (Inaudible) which is not cited in my brief and I don't know that that it's too important but that (Inaudible) 2d.150, the implied warranty of fitness for breach of which the bailor maybe -- maybe held liable is not an absolute warranty so as to make the bailor an insurer against injury to the bailee under all circumstances. But as rather a warranty by the bailor that he has exercised reasonable care to ascertain that the chattel is safe and suitable for the purpose for which it's hired. Now, we've met that test in this case. As -- as we all agree, that -- that test is behind us. Now, I referred this Court to another perhaps analogy in the common law field. A supplier who was primarily engaged in furnishing services as distinguished from equipment and I've referred Your Honors to some of the blood transfusion cases, Perlmutter from New York and so on, where the courts -- where a patient in a hospital receives blood that is unfit for his system. And -- and -- and the patient says well -- or his administrator usually says that there's a warranty of the fitness of this blood that's supplied. It doesn't matter if -- if the hospital took every step necessary to protect its patient. There's a warranty and the courts have refused to apply a warranty in that instance saying that they served -- that the contract when you get in the hospital is primarily one for services. And we make the same contention so far as a stevedore is concerned. Primarily, what the ship is hiring is longshoreman. It is true that we bring aboard gear incidental to our work and so on. But primarily, what the -- what the shipowner is hiring is a service. Its -- its hiring longshoreman that we employ. Now, as I say again, I don't think that the bailor-bailee cases in the common law field advance the ball one way or the other as far as this case is concerned. I -- I think merely in closing, refer to some of the policy questions that have been -- been raised by my opponent and perhaps by the Court, it seems to me that that the question is -- was where -- where do we want to go from here? Now, the -- between the longshoremen and the shipowner, we all agree that there is a warranty of seaworthiness, doesn't have anything to do with fault. That is behind us. And the -- why -- why is that there? Well, as this Court has said for -- for two reasons, the shipowner is better able to pay. He's an economic -- or the longshoreman is an economic unequal. Also, this Court has analogized the longshoremen to the seaman. Instead the longshoreman is doing work traditionally done by seaman. And there's a whole developmental history of -- of the warranty of seaworthiness as it extends to seamen which isn't applicable to the situation between stevedore company and shipowner. And there's -- the second reason is that the longshoreman, the individual longshoreman when he goes aboard the ship, he doesn't have -- is in any position to make a contract as to what warranties will be extended to him. As is the situation so far as -- as the shipowner and stevedore. Now I make this point for the reason that I -- I don't believe there's any compelling reason for this Court to im -- imply an absolute warranty so far as the stevedore is concerned in its relations to a steamship company as there was for the Court to do it in the situation of an individual longshoreman or a seaman. Shipowners and stevedores are at least, economic equals and -- and perhaps more tends toward the -- the steamship company having a more to say about how the contracts are going to be drawn because my bailees is not really in the record, stevedores compete for business when a ship comes in. And the steamship company is the one who can call the shot so to speak as to what -- what kind of contracts you're going to have to perform the work. So that I say that -- that the reasons for the Court giving a warranty of seaworthiness to a longshoreman are not applicable vis-a-vis steamship company and -- and -- and stevedore. And as a matter of fact, shipowners do make contracts and we have one in this case of course. And there's no -- there's no compelling need to require a stevedore company to be a guarantor of its equipment. We make the point that making us responsible for negligence, implying that or -- or making an implied warranty in our agreements that -- that we're responsible for negligence, that if we see that a condition is not as it should be and we go ahead and work or we negligently -- negligently supply something, I think that's enough. You -- you -- you've gone as far as -- as need be in -- in the situation as it is in our industry. Now, I think also that -- that the point of who is better able to control this situation about the equipment is someone begs the question because here we do -- the shipowner can sue us of course and is -- is a given, an inference of negligence as he was in this case. And what happened actually was the shipowner failed in its proof. Even -- given the advantages of the inference still the -- the testimony from our side that we had inspected, that we had made a test, overcame that presumption. I think the nub of the case is that -- is that -- the shipowner has this onerous burden of -- of unseaworthiness. He -- he -- he wants to pass it on -- he wants to pass it on to somebody else. But as this Court has said, the shipowners' responsibility vis-a-vis the longshoreman is on different principles than the responsibilities between shipowner and stevedore company and that there is no warranty of seaworthiness between stevedore company and shipowner and no reason to -- to extend it. We simply say that liability with fault is a sufficient test to charge a stevedore company. And that's the position we take in this case and we believe it's -- it's justified by what this Court has said previously and by the facts in the industry. Thank you very much.
Erskine B. Wood: I have just a couple of very brief remarks in reply, if it please the Court. I think Mr. Fredrickson and I are in agreement that these bailment cases, many of them are fuzzy and it's for that very reason that we don't wish to push the law or ask that the law be pushed beyond the confines of a -- of a maritime case and I think this may serve to answer the question that was in Mr. Justice White's mind. That here -- because the bailment cases are fuzzy, it really isn't necessary to go beyond the case here. We're dealing with maritime law where the shipowner owes this absolute warranty and where the stevedore has exclusive possession and use of this and brings in accord and makes the ship -- renders the ship liable and therefore it seems altogether fitting that there should be the implied warranty. To advert just once again to Mr. Justice Black's question concerning the insurance, I -- I want to again emphasize that we are not asking for a change in what has apparently been the law because since the Booth case, it was from -- for a bigger community, that is the Second Circuit, a bigger shipping community than the Ninth Circuit. Why the law has been that the shipowner -- I mean that the stevedore owes this warranty and I'm sure that no place even on the West Coast have stevedores cancel their insurance, their liability insurance here, because of the 2-to-1 decision of the Ninth Circuit pending before coming up here on certiorari.
Potter Stewart: The Booth case was decided in 1958, have we?
Erskine B. Wood: I don't recall it. It's given in my briefs Your Honor. It was a long -- about 5, 6 years ago. Now another point on the insurance, I've pointed out that the -- in any event, even if the stevedore has insurance, it still has an incentive to go beyond the call of ordinary care and take measures to prevent these accidents because in the maritime field, it's common knowledge that your insurance rates are based on your experience. It -- there -- it isn't just a uniform rate by all of the insurance companies to all of the stevedores. It depends on what their experiences been, how bad their losses have been. And so, I think that's an important factor that realized that their insurance premiums are going to be heavier if they injure more men. And therefore, by putting on them the burden here, there is an incentive to avoid injury rather than simply shifting their burden under compensation on to an innocent ship operator. And the --
Hugo L. Black: (Inaudible) the fact that they can insure 1643, isn't it? The policy you're talking about.
Erskine B. Wood: Well, to some extent of the very point I'm making is that they have to pay the premiums on that insurance and the more liability they have, the heavier those premiums will be. Therefore, there is the incentive on them to avoid this liability by avoiding the injury to their men and going beyond the ordinary care standards as Mr. Justice Goldberg pointed out, setup retirement schedules for these ropes and maybe replace them every 6 months and that sort of thing.
Hugo L. Black: (Inaudible) making it as a matter of actual practice, insurance (Inaudible) themselves, put considerable (Inaudible) insurance in a certain field in connection with refusing -- possibility of refusing liability.
Erskine B. Wood: I have --
Hugo L. Black: They're not --
Erskine B. Wood: Not seen --
Hugo L. Black: (Inaudible)
Erskine B. Wood: I -- I -- I'm --
Hugo L. Black: (Inaudible)
Erskine B. Wood: I don't think there's much of that in this particular field, Your Honor.
Hugo L. Black: You do not?
Erskine B. Wood: I do not in this particular field. I think that in manufacturing plants ashore and things like that, that is probably true. But I think that the insurance companies feel that the increase -- the increase in premiums due to their experience rating is the thing that's going to be the incentive.
Byron R. White: How much is the experience rating, a function of premium rates by the function of the experience rating when we're dealing with the kind of problem we have here. I understand that workman's compensation on a longshoreman but is it also in this area? Premium --
Erskine B. Wood: Oh yes, I think so. On liability, yes.
Byron R. White: But this is -- this liability rises (Inaudible)
Erskine B. Wood: They --
Byron R. White: (Inaudible) only offer to the shipowner.
Erskine B. Wood: Yes, it's -- it's under -- it's not their compensation policy, it's under their liability policy but those are -- those are almost invariably written by the same underwriter and --
Byron R. White: And the (Voice Overlap) --
Erskine B. Wood: -- and the premiums are based on --
Byron R. White: A function of --
Erskine B. Wood: -- based on their experience. I -- I think I'm correct. I'm sure I'm correct on that.
Hugo L. Black: (Inaudible) first a question of certainty of liability in connection with (Inaudible) I asked this because one of my chief objections when I had (Inaudible) laws that the insurance policies seems to have been -- contracts and rates seems to have been built-up up to that time on an entirely different period (Inaudible) obtaining it, to that period would simply shift liability so that policies already in existence were -- could have quite a different effect.
Erskine B. Wood: I think --
Hugo L. Black: It might be for the future (Voice Overlap) --
Erskine B. Wood: I think that might have been --
Hugo L. Black: -- what about (Inaudible)
Erskine B. Wood: I think that at the time Ryan was decided that it did create a liability that perhaps the insurance companies haven't really taken into account but that has long since passed and they have now accommodated themselves to Ryan.
Hugo L. Black: I understand that and therefore I don't want to make another break (Inaudible)
Erskine B. Wood: Yes.
Hugo L. Black: -- which would bring about another situation where they're endangered because of the shifts in the law, to liabilities.
Erskine B. Wood: Well then I hope you would follow our thesis and follow Booth which has been a law under which they've been insuring for some 5 or 6 years until doubt was cast upon it by the Ninth Circuit opinion in this particular case. The only other remark I would have and it has to do again with this question of, “Who has the best opportunity to eliminate the risk in these matters?” In Mr. Justice Goldberg's questions to Mr. Fredrickson in his answers, I think he conceded that that probably there wasn't very much a ship could do in the way of inspections but it was kind of a suggestion made that well perhaps the ship could do something. And I think it might be pertinent just to read the findings of fact in this case bearing on that. Page 25 of the record, finding 16 says, "The Seattle hatch tent and tent tie-down rope involved herein were owned, supplied, rigged and exclusively controlled by respondent at all times material, said tent rope, was respondent's gear and equipment." And number 18 says, “The securing of a tent and the manner in which the tent and tent rope were being secured was entirely and exclusively within the supervision and control of respondent." So the ship and its officers had absolutely nothing to do with it.
Hugo L. Black: (Inaudible) Was any -- defendants put on the fact (Inaudible) there was no written contract which could (Inaudible) the parties?
Erskine B. Wood: I think the Court simply -- my recollection Your Honor is that the Court simply said that the work was being under an oral contract.
Hugo L. Black: Under an oral contract.
Erskine B. Wood: Under an oral contract.
Hugo L. Black: And that the parties have made no written contract --
Erskine B. Wood: I think --
Hugo L. Black: -- setting out the terms.
Erskine B. Wood: I -- that is true, yes.
Hugo L. Black: So what do you think about the effects of that on your case?
Erskine B. Wood: Well, I think that leads us only into the contract question Your Honor, because subsequent to Ryan, there have been many cases where the work was done under a written contract that only a written contract in more or less general terms, where the right of indemnity based on implied warranty has been allowed. I -- I call to mind the Crumady versus Fisser I remember, involved a written contract but one of the questions really was whether -- and sort of Dugan & McNamara against Waterman, there were written contracts but -- between other parties and the Court talked about third party beneficiary and things of that sort. But I mentioned those to show that there have been many cases, some here and many in the lower courts involving written contracts which had no express provisions on this particular subject and therefore the courts have said that the implied warranty exists. And I think the courts have -- the Circuits have considered this and said generally, "The -- the implied warranty exists unless there's something in the contract to negative it.” In other words --
Hugo L. Black: (Inaudible) it takes up the question of warranty. How much they do want? What would you say then?
Erskine B. Wood: Well, then that becomes a question of contract interpretation certainly. And that of course is the question that is -- would be reserved for the Court of Appeals in this case since they -- since they expressly did not pass on that question and expressly reserved the contract interpretation. We -- we would just have that question --
Hugo L. Black: That would still be open for a jury?
Erskine B. Wood: That would -- I -- I concede that that would be open Your Honor for the Court of Appeals to consider the particular contract and the circumstances under which it was drawn and who wrote it and whether they're ambiguities and whether that contract negatives the otherwise existing implied warranty. In other words, the implied warranty is what comes up in the general situation and then if your contract of course, has expressed provisions and those are construed to negative or exclude an implied warranty, why? That would be the result. But that would be a matter of contract interpretation.
Hugo L. Black: Your argument is if I understand you, if nothing is -- whatever was said about warranty in the contract, they can determine between the two parties that as a matter of law, there is an implied warranty subject to (Inaudible)
Erskine B. Wood: Yes, You Honor. That there -- that that would be true under an oral contract or under a written contract which said nothing about it and then if you have a written contract with specific clauses it then becomes a matter of contract interpretation whether those clauses have negatived the implied warranty. Thank you very much Your Honors.